 



Exhibit 10.1
Executive Officer Equity Compensation Summary

                              Restricted Stock*   Restricted Stock*        
(Performance Vesting)   (TimeVesting)   Stock Options* Executive Officer   (#)  
(#)   (#)
Marvin J. Girouard
Chairman and Chief
Executive Officer
    —       —       300,000  
 
                       
Charles H. Turner
Executive Vice President,
Finance, Chief Financial
Officer and Treasurer
    12,000       11,000       30,000  
 
                       
Jay R. Jacobs
Executive Vice President,
Merchandising
    12,000       11,000       30,000  
 
                       
E. Mitchell Weatherly
Executive Vice President,
Stores
    12,000       11,000       30,000  
 
                       
Phil E. Schneider
Executive Vice President,
Marketing
    12,000       11,000       30,000  
 
                       
David A. Walker
Executive Vice President,
Logistics and Allocations
    12,000       11,000       30,000  

Non-Employee Director Equity Compensation Summary
Each Non-Employee Director of Pier 1 Imports, Inc. was granted, effective
June 23, 2006, 6,000 options to purchase shares of the Company’s common stock.*
 

*   All equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan. The exercise price of all options granted June 22, 2006 and
effective June 23, 2006 to the named Executive Officers and the non-employee
directors is $7.55 which is the NYSE closing price on Friday, June 23, 2006 of
the Company’s common stock.

